Exhibit 10.2

FORM OF EXECUTIVE SEVERANCE AGREEMENT AMENDMENT

Date:

 

 

 

 

 

To:

Participant

 

 

 

 

From:

Kathy Kennedy

 

 

 

 

Subject:

EXECUTIVE SEVERANCE AGREEMENT AMENDMENT

 

 

As part of the executive leadership team, you will play an important role in the
upcoming Siemens acquisition and our success as we move through this transition
period.  This agreement (“Agreement”) amends your executive severance agreement
effective                        (“Executive Severance Agreement”) to provide
retention payments in lieu of certain additional Change in Control severance
provided by your current Executive Severance Agreement and to provide certain
additional incentive payments.  If you agree to such amendment of your Executive
Severance Agreement, please sign below.

1.             In Section 1(A), the words “other than as set forth in Section
1(B)” are deleted in their entirety and the words “after the first anniversary
of the Closing (as defined in the Agreement and Plan of Merger by and among
Siemens Corporation, Belfast Merger Co. and Dade Behring Holdings, Inc., dated
as of July 25, 2007) (“Closing”)” are substituted therefore.

2.             The first sentence of Section 1(B) is deleted in its entirety and
the following is substituted therefore:

You will be paid $                       (“Retention Payment”) on the first
anniversary of the Closing if you remain employed by the Company through such
first anniversary.  If you are “involuntarily terminated” (as defined in Section
2 below) prior to such first anniversary of the Closing, you will be paid your
Retention Payment in one lump sum within thirty (30) days after the involuntary
termination.

3.             The following is added to Section 1(B)

You will also be paid $                       (“Long-Term Incentive Payment”) on
the first anniversary of the Closing (provided the Closing occurs by August 23,
2008) if you remain employed by the Company through such first anniversary.  If
you are “involuntarily terminated” (as defined in Section 2 below) prior to such
first anniversary of the Closing, you will be paid your Long-Term Incentive
Payment in one lump sum within thirty (30) days after the involuntary
termination.


--------------------------------------------------------------------------------


4.             In the second sentence of Section 1(C), the words “one year
following an involuntary termination described in Section 1(A) or two years
following an involuntary termination described in Section 1(B)” are deleted in
their entirety and the words “one year following an involuntary termination
other than in an involuntary termination prior to the second anniversary of the
Closing or two years following an involuntary termination prior to the second
anniversary of the Closing” are substituted therefore.

5.             In Section 1(E), the words “Dade Behring Holdings, Inc.” are
deleted in their entirety and the words “Siemens Medical Solutions U.S.A., Inc.”
are substituted therefore.

6.             For purposes of clarity, the words “by the Company” in the
introductory provision of Section 2 are deleted in their entirety and Section
2(A)(i) is deleted in its entirety and the following substituted therefore:

(i)            a diminution in your position (including status, titles or
reporting requirements), authority, duties or responsibilities (including the
assignment to you of any duties inconsistent with your position, authority,
duties or responsibilities) or terms and conditions of employment as outlined in
the employment offer letter provided you no later than ten (10) days after the
Closing in connection with your employment after the Closing, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by you,

7.             In the second sentence of Section 4, the words “other than
pursuant to Section 1(B) or for two years thereafter if your employment
terminates pursuant to Section 1(B)” are deleted in their entirety and the words
“other than in an involuntary termination prior to the second anniversary of the
Closing or two years thereafter if you are involuntarily terminated prior to the
second anniversary of the Closing” are substituted therefore.

8.             A new Section 16 is added to the Executive Severance Agreement as
follows:

The Company and you will cooperate in good faith, without changing the basic
economic terms of this letter agreement, to ensure that the payments and
benefits set forth in this letter agreement are not subject to the additional
20% tax set forth in section 409A of the Internal Revenue Code of 1986, as
amended.


--------------------------------------------------------------------------------


9.             Except for item 8 of this Agreement, the amendments set forth in
this Agreement are contingent upon the occurrence of the Closing and shall not
be effective unless and until the Closing occurs.  If you are not offered a
position, no amendments set forth in this Agreement except for items 3 and 8
shall be effective and the Executive Severance Agreement as in effect prior to
this Agreement shall remain in full force and effect.  If you do not accept the
position offered you within ten (10) days after the Closing, no amendments set
forth in this Agreement except for item 8 shall be effective and the Executive
Severance Agreement as in effect prior to this Agreement shall remain in full
force and effect.

10.           In all other respects, the Executive Severance Agreement, as
amended, remains in full force and effect.

Working together, we can leverage our strengths, manage through our challenges
and anticipate a very positive future.  I very much look forward to working with
you as we progress together.

Congratulations!

 

 

 

 

 

/s/ Kathy Kennedy

 

 

Kathy Kennedy

 

 

Senior Vice President Human Resources

 

 

 

 

 

 

 

 

Agreed and Acknowledged

 

 

 

 

 

 

 

 

Participant Name

 

 

 


--------------------------------------------------------------------------------


FORM OF GERMAN EXECUTIVE SEVERANCE AGREEMENT AMENDMENT

Date:

 

 

 

 

 

Subject:

Retention and Incentive Payments

 

 

 

 

From:

Kathy Kennedy

 

 

 

 

To:

Participant Name

 

 

As part of the executive leadership team, you will play an important role in the
upcoming Siemens acquisition and our success as we move through this transition
period.  This agreement (“Agreement”) amends your executive severance agreement
dated                        (“Executive Severance Agreement”) to provide
retention payments in lieu of certain additional Change in Control severance
provided by your current Executive Severance Agreement and to provide certain
additional incentive payments.  If you agree to such amendment of your Executive
Severance Agreement, please sign below.

1.             In Section 1(A), the words “other than as set forth in Section
1(B)” are deleted in their entirety and the words “after the first anniversary
of the Closing (as defined in the Agreement and Plan of Merger by and among
Siemens Corporation, Belfast Merger Co. and Dade Behring Holdings, Inc., dated
as of July 25, 2007) (“Closing”)” are substituted therefore.

2.             The first sentence of Section 1(B) is deleted in its entirety and
the following is substituted therefore:

You will be paid €                       (“Retention Payment”) on the first
anniversary of the Closing if you remain employed by the Company through such
first anniversary.  If you are “involuntarily terminated” (as defined in Section
2 below) prior to such first anniversary of the Closing, you will be paid your
Retention Payment in one lump sum within thirty (30) days after the involuntary
termination.

3.             The following is added to Section 1(B)

You will also be paid €                       (“Long-Term Incentive Payment”) on
the first anniversary of the Closing (provided the Closing occurs by August 23,
2008) if you remain employed by the Company through such first anniversary.  If
you are “involuntarily terminated” (as defined in Section 2 below) prior to such
first anniversary of the Closing, you will be paid your Long-Term Incentive
Payment in one lump sum within thirty (30) days after the involuntary
termination.

4.             In the second sentence of Section 1(C), the words “one year
following an involuntary termination described in Section 1(A) or two years
following an involuntary termination described in Section 1(B)” are deleted in
their entirety and the words “one year following an involuntary termination
other than in an


--------------------------------------------------------------------------------


involuntary termination prior to the second anniversary of the Closing or two
years following an involuntary termination prior to the second anniversary of
the Closing” are substituted therefore.

5.             In Section 1(E), the words “Dade Behring Holdings, Inc.” are
deleted in their entirety and the words “Siemens Medical Solutions U.S.A., Inc.”
are substituted therefore.

6.             For purposes of clarity, the words “by the Company” in the
introductory provision of Section 2 are deleted in their entirety and Section
2(A)(i) is deleted in its entirety and the following substituted therefore:

(i)            a diminution in your position (including status, titles or
reporting requirements), authority, duties or responsibilities (including the
assignment to you of any duties inconsistent with your position, authority,
duties or responsibilities) or terms and conditions of employment as outlined in
the employment offer letter provided you no later than ten (10) days after the
Closing in connection with your employment after the Closing, excluding for this
purpose an isolated, insubstantial and inadvertent action not taken in bad faith
and which is remedied by the Company promptly after receipt of notice thereof
given by you,

7.             A new Section 17 is added to the Executive Severance Agreement as
follows:

The Company and you will cooperate in good faith, without changing the basic
economic terms of this letter agreement, to ensure that the payments and
benefits set forth in this letter agreement are not subject to the additional
20% tax set forth in section 409A of the Internal Revenue Code of 1986, as
amended.

8.             Except for item 7 of this Agreement, the amendments set forth in
this Agreement are contingent upon the occurrence of the Closing and shall not
be effective unless and until the Closing occurs.  If you are not offered a
position, no amendments set forth in this Agreement except for items 3 and 7
shall be effective and the Executive Severance Agreement as in effect prior to
this Agreement shall remain in full force and effect.  If you do not accept the
position offered you within ten (10) days after the Closing, no amendments set
forth in this Agreement except for item 7 shall be effective and the Executive
Severance Agreement as in effect prior to this Agreement shall remain in full
force and effect.

9.             In all other respects, the Executive Severance Agreement, as
amended, remains in full force and effect.

Working together, we can leverage our strengths, manage through our challenges
and anticipate a very positive future.  I very much look forward to working with
you as we progress together.


--------------------------------------------------------------------------------


 

Congratulations!

 

 

 

 

 

/s/ Kathy Kennedy

 

 

Kathy Kennedy

 

 

Senior Vice President Human Resources

 

 

 

 

 

Agreed and Acknowledged

 

 

 

 

 

 

 

 

Participant Name

 

 

 


--------------------------------------------------------------------------------